         Case 1:16-cv-09390-GHW Document 171 Filed 05/21/20 Page 1 of 31
                                                                       USDC SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                       DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                       DATE FILED: 5/21/2020
------------------------------------------------------------------X
FLORA GILLESPIE, et al.,                                          :
                                                                  :
                                                    Plaintiffs, :
                                                                  :      1:16-cv-9390-GHW
                              -against-                           :
                                                                  :   MEMORANDUM OPINION
ST. REGIS RESIDENCE CLUB, NEW YORK                                :       AND ORDER
INC., et al.,                                                     :
                                                                  :
                                                 Defendants. :
------------------------------------------------------------------X

GREGORY H. WOODS, United States District Judge:

         Plaintiffs own fractional interests in the Fifth and Fifty-Fifth Residence Club (the “Club”), a

collection of luxury suites in the St. Regis New York Hotel. Plaintiffs purchased their interests

starting in 2006—a time of relative economic prosperity. When the Great Recession began in 2008,

however, sales slowed and eventually stopped altogether. Defendants—the owners and operators of

the Club—effectively abandoned their effort to sell interests in the Club and instead rented out the

Club units to the public for overnight use, as was permitted under the contracts executed by the

parties. Defendants failed to restart their efforts to sell Club Interests even after the economy

recovered.

         Eventually, Plaintiffs sued, alleging that Defendants had denied them the benefits associated

with their Club membership by ceasing the sale of Club Interests. Plaintiffs also seek to rescind

their Purchase Agreements based on a clause in the Club’s offering plan that states that they have a

right to rescind in limited circumstances. Because the parties’ contracts specifically disclaim that

Defendants have a responsibility to support the rental or resale value of Plaintiffs’ Club Interests,

and because Plaintiffs lost their right to rescind when their transactions closed, Defendants’ motion

for summary judgment is GRANTED.
          Case 1:16-cv-09390-GHW Document 171 Filed 05/21/20 Page 2 of 31



I. BACKGROUND 1

          A. Facts 2

                    1. The Club

          The Fifth and Fifty-Fifth Residence Club (the “Club”) is a fractional vacation ownership

offering developed by St. Regis Residence Club New York, Inc. (the “Sponsor”). Defendants’ Local

Rule 56.1 Statement (“Defs 56.1”) ¶ 1; see also Fractional Offering Plan for the Fifth and Fifty-Fifth

Residence Club (“Plan”), Ex. 1 to Declaration of Robin Suarez (“Suarez Decl.”), Dkt Nos. 141-1–

141-16, at 435-76 (“Club Declaration”). The Club is part of a condominium located within The St.

Regis, New York Hotel (the “Building”). Defs 56.1 ¶ 2; see also Plan at 11 (“Introduction”), 591-636

(“Condo Declaration”). The Sponsor first sold fractional interests (the “Club Interests”) in the Club

in early 2006 and recorded the deeds related to those transactions in August 2006. Defs 56.1 ¶ 3; see

also Ex. A to Declaration to Thorp Thomas (“Thomas Decl.”), Dkt No. 159-1. Plaintiffs are

purchasers of Club Interests. The Club operates like a timeshare. Each owner of a Club Interest

owns a fraction of a Club Unit that entitles her to stay at the Club for a certain amount of time in

any given year.

          Initially, the Club consisted of 22 rooms (the “Club Units”), which are located on eighth and

ninth floors of the Building. Defs 56.1 ¶ 4; see also Plan at 35. Each Club Unit was divided into 52

weeks (“Club Weeks”), and the Interests sold by the Sponsor were comprised of four Club Weeks

each. Defs 56.1 ¶ 5; see also Plan at 12. The Sponsor made twelve Interests available for sale to the

public in each Club Unit; thus, 264 total Club Interests were available for sale to the general public at

the Club’s inception. Defs 56.1 ¶ 6; see also Plan at 12, 35.




1 The Court has issued two prior opinions in this case that provide further background. See Gillespie v. St. Regis Residence
Club (Gillespie I), 343 F. Supp. 3d 332 (S.D.N.Y. 2018); Gillespie v. St. Regis Residence Club, New York Inc. (Gillespie II), No.
1:16-CV-9390-GHW, 2019 WL 4747185 (S.D.N.Y. Sept. 30, 2019).
2 Unless otherwise noted, the following facts are undisputed.




                                                                 2
        Case 1:16-cv-09390-GHW Document 171 Filed 05/21/20 Page 3 of 31



                2. The Plan and the Purchase Agreements

        The Club Units are governed by the Fractional Offering Plan for the Fifth and Fifty-Fifth

Residence Club (the “Plan”). The Plan states that “each Purchaser of a Club Interest will acquire a

4/52 undivided interest in a Club Unit, as tenant-in-common with all other Purchasers of Club

Interests in such Club Unit.” Defs 56.1 ¶ 66; see also Plan at 12 (“Introduction-The Club”). The

Plan defines a “Purchaser” as “a purchaser of a Club Interest under a Purchase Agreement with

Sponsor.” Defs 56.1 ¶ 73; see also Plan at 24 (“Definitions”). A “Purchase Agreement” is defined as

“the agreement to purchase a Club Interest entered into between Sponsor and Purchaser.” Defs

56.1 ¶ 72; see also Plan at 24. Each Plaintiff entered into a Purchase Agreement with the Sponsor.

See Exs. 23-131 to the Declaration of Chris LaRocco (“LaRocco Decl.”), Dkt Nos. 150-23–152-26

(the “Purchase Agreements”). The Purchase Agreements incorporate the Plan by reference. See

Purchase Agreements at 1 § 1. If there is a conflict between the Plan and the Purchase Agreements,

the Plan controls. See Plan at 81 § ff.

        Each Plaintiff also executed a Buyer’s Certification as part of his or her Purchase Agreement.

See, e.g., Purchase Agreement of Flora and Bruce Gillespie, Dkt No. 150-23, at 11. The Buyers’

Certifications state that “[t]he Seller believes that Club Members need to fully understand certain key

points about their rights and duties as a Club Member” and lists eighteen points that a purchaser

must certify she has read and understands. See, e.g., id. The Buyer’s Certifications state that “[t]he

ability of a Club Member to rent Club Weeks will be extremely limited. Club Members will be

competing with Seller for the rental of Club Weeks. Club Members SHOULD NOT purchase a

Club Interest with any expectation of rental for Club Weeks reserved as part of the Club Interest”

and that “[m]y Club Interest is for my use and enjoyment. Seller makes no representations about my

Club Interest’s potential for future profit, rental income, tax benefits, investment potential or other

financial advantages.” See, e.g., id. (emphasis omitted).; see also Defs 56.1 ¶¶ 119-20.


                                                     3
        Case 1:16-cv-09390-GHW Document 171 Filed 05/21/20 Page 4 of 31



        Ownership of a Club Interest

        gives the Club Member the right to reserve up to twenty-eight (28) days (four Club
        Weeks) in a Club Unit every Use Year. Each Club Interest includes the right to
        confirm the reservation of seven (7) consecutive days for the time period and Club
        Unit references on the Club Member’s deed. This period of time is called “Fixed
        Time.” The Club Interest also includes the right to use a maximum of fifteen (15)
        weekdays and six (6) weekend days . . . for a maximum total of twenty one (21) days.
        This period of time is called “Float Time.”

Defs 56.1 ¶ 23; see also Plan at 12 (“Introduction-The Club”), 89 (“Club Reservation Procedures-

Club Weeks”), 504-05 (“Reservation Policies and Procedures-Making a Reservation”).

        The Plan is a statement drafted and filed under New York’s Martin Act and the regulations

promulgated thereunder. The Plan was therefore required to, and did, make certain disclosures.

The Plan discloses:

        The purchase of a Club Interest should be based upon its value as a vacation
        experience, for spending leisure time, or for other personal use, and not considered
        for purposes of acquiring an appreciating investment or with an expectation that the
        Club Interest may be rented or resold at a profit. Generally, there is no established
        market for the rental or resale of Club Interests and the rental and resale value, if any,
        is uncertain. Any Club Member attempting to rent or resell a Club Interest would have
        to compete, at a substantial disadvantage, with Sponsor in the rental and sale of its
        Unsold Club Interests. Sponsor may have a large inventory of Unsold Club Interests.

Defs 56.1 ¶ 56; see also Plan at 3, § 1(a) (“Special Risk Factors”). The Plan further states:

        Notwithstanding the fact that Club Members may rent their Club Interests and/or
        confirmed reservations, the Club Interests: (i) are not being offered and sold by
        Sponsor with emphasis on the economic benefits, if any, to a Club Member to be
        derived from the managerial efforts of Sponsor or a third party designated or arranged
        for by Sponsor, for rental of Club Interests; (ii) do not involve the offering by Sponsor
        of participation in a rental pool arrangement; and (iii) do not require a Club Member
        to hold the Club Interest available for any part of the year, or use an exclusive rental
        agent or to be materially restricted in Owner’s use or rental of the Club Interest.

Defs 56.1 ¶ 57; see also Plan at 3 § 1(d).

        The Plan contains a section entitled “Rights and Obligations of Sponsor.” Plan at 77-81. In

that section, the Plan states that “all obligations of Sponsor pursuant to the General Business Law

and such additional obligations under the Offering Plan which are to be performed subsequent to



                                                     4
        Case 1:16-cv-09390-GHW Document 171 Filed 05/21/20 Page 5 of 31



closing, will survive delivery of the deed.” Id. at 81 § ee. That section further provides that “[u]nless

expressly provided to the contrary herein, the obligations of Sponsor under the Offering Plan shall

survive the delivery of respective deeds to the Club Interests to Purchasers.” Id. at 81. The Rights

and Obligations of Sponsor section of the Plan also states “[t]he foregoing sets forth the entire

obligations of Sponsor hereunder and no others shall be implied, except that nothing contained

herein shall be deemed to limit the rights of Club Members under their respective Purchase

Agreements.” Id.

        The Plan also contains other disclosures. The Plan provides that:

        The acceptance of a deed by a Purchaser shall be deemed an acknowledgement that
        Sponsor has performed and discharged every agreement and obligation on the part of
        Sponsor to be performed under the Offering Plan except those (if any) which may be
        expressly stated in the Offering Plan, in the Purchase Agreement, in 13 NYCRR, Part
        24 (the regulations of the Attorney General of the State of New York governing the
        acceptance for filing of the Offering Plan) and in General Business Law Section 352-
        e to survive delivery of the deed.

Id. at 74 (“Closing of Title”). The Plan also states

        Club Members may rent their Club Week(s) using the rental program operated by Club
        Manager, using a third party unrelated to Club Manager or may rent their Club Week(s)
        themselves. Only Fixed Time or Floating Time reserved as a full Club Week may be
        rented. A Club Member may rent up to fourteen (14) days of time associated with their
        Club Interest each Use Year using the rental agent affiliated with Club Manager. THE
        ABILITY OF A CLUB MEMBER TO RENT CLUB WEEKS WILL BE
        EXTREMELY LIMITED. CLUB MEMBERS WILL BE COMPETING WITH
        SPONSOR FOR THE RENTAL OF CLUB WEEKS. CLUB MEMBERS
        SHOULD NOT PURCHASE A CLUB INTEREST WITH ANY EXPECTATION
        OF RENTAL FOR CLUB WEEKS RESERVED AS PART OF THE CLUB
        INTEREST.

Id. at 90 (“Club Reservation Procedures-Rental of Club Weeks”) (capital letters in original). The

Plan states that “[t]he successful operation and maintenance of the Club depends upon the ability of

the Sponsor to meet its financial obligations with respect to Unsold Club Interests. Defs 56.1 ¶ 58;

see also Plan at 3 § 2 (“Special Risk Factors”).




                                                       5
        Case 1:16-cv-09390-GHW Document 171 Filed 05/21/20 Page 6 of 31



        The Plan provides that the Club is governed by a Club Association, which is defined as “the

Fifth and Fifty-Fifth Residence Club Association Inc., a not-for-profit corporation organized under

the Laws of the State of New York, and its successors, which is responsible for the maintence of the

Club Property, the Club reservation system and the operation of the Club.” Plan at 18

(“Definitions”). Owners of Club Interests automatically become members of the Club Association.

Defs 56.1 ¶ 99; see also Plan at 483 § 2.2 (“Club Bylaws-Membership”). The Club Association

provides for the operation, administration, use, and maintenance of the Club. Defs 56.1 ¶ 99; see also

Plan at 483 § 1.1 (“Club Bylaws-Purposes, Assent of Club Members, and Definitions”). The Board

of the Club Association (the “Club Board”) governs the affairs of the Club Association. Plan at 486

§ 4.1 (“Club Bylaws-Club Board”); see also Thomas Decl. ¶¶ 4-5. The Club Board is controlled by

duly elected Club Members and has been since 2011, in accordance with the provisions of the Club

Declaration. Defs 56.1 ¶ 101; see also Plan at 486 § 4.2; Thomas Decl. ¶ 6.

        The Plan provides a right of rescission to Purchasers in certain, limited circumstances. The

Plan states:

        Sponsor reserves the right, from time to time prior to the First Closing of a Club
        Interest, without obtaining the consent of Purchasers or others, to substantially
        revise the terms and conditions upon which the Club Interests are to be sold,
        including changes affecting the rights, obligations and liabilities of Sponsor, the
        Purchasers and/or prospective Purchasers under the Offering Plan. However,
        Sponsor may not unilaterally cancel a Purchase Agreement which is in effect, except
        as therein provided, as in the case of an uncured default, nor unilaterally change the
        purchase price or payment terms contained in such Purchase Agreement. All
        substantive or material revisions will be contained in a duly filed amendment to the
        Offering Plan. If there is a substantial amendment to the Offering Plan that
        materially and adversely affects Purchasers, except as otherwise provided herein,
        Purchasers will have a right of rescission for a period of fifteen (15) days from the
        Presentation Date of such amendment to them. Sponsor shall promptly return any
        Deposit to Purchasers who rescind, except that Sponsor shall retain the Deposit (and
        any interest thereon) of any Purchaser who is in default under the Purchase
        Agreement beyond any applicable grace period.

Defs 56.1 ¶ 90; see also Plan at 103 (“General”). This opinion refers to this provision as the

“Rescission Clause.” The Plan defines the “First Closing of a Club Interest” as the “Closing of Title

                                                    6
        Case 1:16-cv-09390-GHW Document 171 Filed 05/21/20 Page 7 of 31



with respect to the first Club Interest in a particular Club Unit.” Defs 56.1 ¶ 71; see also Plan at 21

(“Definitions”). The Plan defines “Closing of Title” and “Closing” as “the date upon which, among

other things, a Club Interest in a Club Unit is conveyed to a Purchaser.” Plan at 18.

        Club Members also have several options for redeeming the value of their Club Interests if

they do not wish to stay at the Club. First, Club Members may elect to convert up to fourteen days’

worth of their time into “Starpoints,” which are hotel reward points that can be used to stay at

Starwood and Marriott-branded properties anywhere in the world. Defs 56.1 ¶ 24; see also Thomas

Decl. ¶ 16; Ex. D to Thomas Decl. (“Starpoints Disclosure Statements”), Dkt No. 159-5; Plan at

508 (“Reservation Policies and Procedures-SPG Conversion Program”). Second, Club Members

can exchange up to two Club Weeks each year to stay at the St. Regis Aspen or Phoenician residence

clubs. Defs 56.1 ¶ 25; see also Ex. 18 to Suarez Decl. (Second Amendment to Plan), Dkt No. 141-18,

at 1 § 1; Ex. 7 to Suarez Decl. (Sixth Amendment), Dkt No. 141-22, at 1 § 3. Third, Club Members

may rent any of their Club Weeks, either by themselves or through a third party. Defs 56.1 ¶ 26; see

also Plan at 90 (“Club Reservation Procedures-Rental of Club Weeks”), 507 (“Reservation Policies

and Procedures-Rental Program”). Finally, Club Members can submit up to two Club Weeks into a

rental program run by the Club Managers, which are then rented to the general public—though the

Sponsor’s Club Interests have priority. Defs 56.1 ¶ 27; see also Thomas Decl. ¶ 17; Plan at 507-08

(“Reservation Policies and Procedures-Rental Program”); Ex. 20 to Declaration of Tyler Meade

(“Meade Decl.”), Dkt No. 165-21. To participate in the Rental Program, a Club Member must

execute a separate Rental Agreement with the Club Manager. Defs 56.1 ¶ 28; see also Thomas Decl.

¶ 17; Plan at 507-08 (“Reservation Policies and Procedures-Rental Program”).

                3. The Parties’ Conduct

        After the initial offering of Club Interests to the public, the Sponsor filed amendments

adding additional Club Units. From April 2007 to April 2008, the Sponsor filed amendments


                                                     7
         Case 1:16-cv-09390-GHW Document 171 Filed 05/21/20 Page 8 of 31



memorializing the addition of 16 Club Units. Defs 56.1 ¶ 7; see also Ex. 5 to Suarez Decl. (Fourth

Amendment), Dkt No. 141-20; Ex. 8 to Suarez Decl. (Seventh Amendment), Dkt No. 141-23; Ex. 9

to Suarez Decl. (Eighth Amendment), Dkt No. 141-24. 3 The Sponsor sold Interests in 2007, 2008,

and 2009. Defs 56.1 ¶ 8; see also Ex. A to Thomas Decl. (“Life to Date Closings”), Dkt No. 159-1.

Among Plaintiffs are current and former owners of 107 Interests. Defs 56.1 ¶ 9; see also Purchase

Agreements; Thomas Decl. ¶ 19.

         After the beginning of the Great Recession, the Sponsor decided to close the on-site sales

office at the Club and stopped marketing unsold Club Interests. Defs 56.1 ¶ 14; see also Ex. C to

Declaration of Heather McGill (“McGill Decl.”), Dkt No. 140-3. The Sponsor made its last sale of

a Club Interest in 2009. Defs 56.1 ¶¶ 190-91; see also Deposition of Lauren Garzon, Ex. 8 to Meade

Decl., Dkt No. 165-9, at 57:5-24. When the Sponsor received inquiries from potential buyers, it

referred them to independent brokers who might be listing units on the resale market. Defs 56.1

¶ 192; see also Ex. 16 to Meade Decl., Dkt No. 165-17.

         In 2011, seven Club Units were removed form the Club; consequently, 372 Interests

remained available. Defs 56.1 ¶ 15; see also Ex. 15 to Suarez Decl. (Fourteenth Amendment), Dkt

No. 141-30. The Sponsor closed sales on 301, or 80.9%, of these Interests, by the time Plaintiffs

filed their initial complaint in this case in December 2016. Defs 56.1 ¶ 16; see also Thomas Decl. ¶ 8;

Ex. A to Thomas Decl. (“Life to Date Closings”), Dkt No. 146-1. The Sponsor had also recovered

27 Club Interests as a result of inventory exchanges and foreclosures and thus owned 98, or 26.3%,

of the available Interests. Defs 56.1 ¶ 17; see also Thomas Decl., ¶ 11; Ex. B to Thomas Decl.




3Plaintiffs dispute that the amendments were presented to Plaintiffs in the manner required by the Offering Plan. Defs
56.1 at 3; see also Plan at 11 (promising to serve amendments on Purchasers and Club Members); id. at 23 (defining the
“Presentation Date” as the “date on which the Offering Plan or an amendment thereto, as the case may be, is personally
delivered or the fifth day after mailing to prospective Purchasers and Club Members following acceptance of the
Offering Plan or an amendment thereto for filing the Department of Law”)


                                                           8
        Case 1:16-cv-09390-GHW Document 171 Filed 05/21/20 Page 9 of 31



(“Sponsor Recoveries”), Dkt No. 146-2. Hence, non-Sponsor Club Members controlled 274 of the

372 Interests. Defs 56.1 ¶ 18; see also Thomas Decl. ¶ 11; Sponsor Recoveries.

        The Sponsor has continued to file regular amendments to the Plan. Defs 56.1 ¶ 20; see also

Suarez Decl. ¶¶ 8-38. The Sponsor has also fulfilled its financial obligations—including paying

maintenance fees and taxes—on the unsold Club Interests. Defs 56.1 ¶ 21; see also Thomas Decl.

¶ 14.

        Between 2007 and 2016, Plaintiffs used 43,196 of the 45,472, or approximately 95 percent,

of their aggregate vacation days allotted to them annually pursuant to their respective Purchase

Agreements. Defs 56.1 ¶ 32; see also Thomas Decl. ¶ 23; Ex. E to Thomas Decl. (“Usage Chart”),

Dkt No. 159-6. Club Members or their guests occupied 80.6% of the nights available to them at the

Club since its inception. Defs 56.1 ¶ 44; see also Thomas Decl. ¶ 33; Ex. F to Thomas Decl.

(“Updated Usage Chart”), Dkt No. 159-7. The vast majority of Club Members also converted their

time into Starpoints in at least one year of ownership, and most did so in most of their years of

ownership. Defs 56.1 ¶¶ 44-46; see also Usage Chart; Updated Usage Chart. Some Plaintiffs have

also rented time in their Interest, either by themselves or through third parties. Defs 56.1 ¶ 50; see

also Exs. 13-21 to LaRocco Decl., Dkt Nos. 150-13–150-21.

        The Sponsor has also rented time in unsold Club Interests to the general public. Defs 56.1

¶ 52; see also Thomas Decl. ¶ 36. The Sponsor rented between 1,053 and 2,615 nights each year

from 2007 to 2015. Defs 56.1 ¶ 53; see also Ex. H to Thomas Decl. (“Rental Data”), Dkt No. 159-9.

Plaintiffs who have participated in the Club Rental Program have generally been able to rent a

similar or greater percentage of their Interests than the Sponsor. Defs 56.1 ¶ 51; see also Rental Data.

However, in absolute rather than percentage terms, the Sponsor has placed thousands of nights into

the rental program, while Club Member—including Plaintiffs—have placed only 207 nights into the

program. See Rental Data; see also Ex. 19 to Meade Decl., Dkt No. 165-19.


                                                    9
       Case 1:16-cv-09390-GHW Document 171 Filed 05/21/20 Page 10 of 31



        Club Members have been able to sell some of their Interests on the resale market. There

have been at least 55 resales of Interests since June 2009. Defs 56.1 at 72; see also Ex. 47 to Meade

Decl., Dkt No. 165-51. However, several Plaintiffs testified that they have had difficulty selling their

Club Interests on the resale market. Defs 56. ¶¶ 194-99.

        B. Procedural History

        Plaintiffs filed their complaint on December 5, 2016. Dkt No. 1. Defendants filed their first

motion to dismiss on April 21, 2017. Dkt Nos. 46-47. The Court issued its decision on that motion

in Gillespie I. The Court dismissed Plaintiffs’ claim for breach of an express contractual provision

based on Plaintiffs’ allegations that the Sponsor had both “abandon[ed] sales efforts and rent[ed] out

Club Units to the general public.” Gillespie I, 343 F. Supp. 3d at 339. The Court held that because

there was no “express contractual provision to sell all Club Interests, or a sufficient number of Club

Interests to make the offering viable,” and because “the offering documents provide clear warning

that the Sponsor may rent Club Units owned by it[,]” Plainitffs had not adequately pleaded a breach

of an express contractual provision. Id. at 340-41, 345.

        The Court held that Plaintiffs had sufficiently alleged a breach of the implied covenant of

good faith and fair dealing under New York law, however. See id. at 341-44. The Court noted that

“[u]nder New York law, all contracts contain an implied covenant of good faith and fair dealing in

the course of performance.” Id. at 341 (citing 511 W. 232nd Owners Corp. v. Jennifer Realty Co., 98

N.Y.2d 144, 153-54 (2002) (collecting cases); Carvel Corp. v. Diversified Mgmt. Grp., 930 F.2d 228, 230

(2d Cir. 1991)). Relying on the New York Court of Appeals’ decision in Jennifer, the Court held that

“Plaintiffs have adequately pleaded that the Sponsor had an implied duty to sell sufficient units to

make the offering viable[.]” Id. at 343. The Court also noted that “the ultimate question”—though

not at issue at the motion to dismiss stage—was “whether the Sponsor’s failure to sell 20% of the

Club Interests actually undermined the ‘viability’ of the offering[.]” Id.


                                                    10
        Case 1:16-cv-09390-GHW Document 171 Filed 05/21/20 Page 11 of 31



         The Court also held that Plaintiffs had adequately alleged a claim for rescission based on the

Rescission Clause. See id. at 348. The Court held that the Rescission Clause was ambiguous with

respect to the meaning of the term “Purchaser.” Id. at 350. The Court also held that “the

conversions of Suite Units into Club Units and changes in expense allocations, which were endorsed

formal amendments to the Plan—namely, the Seventh and Eighth Amendments” could form the

basis of a claim for rescission. Id. However, the Court held that “the Sponsor’s decision to abandon

sales and instead pursue a large-scale rental program, which Plaintiffs classif[ied] as a ‘de facto’

amendment” could not support a rescission claim because “the plain language of the rescission

provision . . . limit[ed] the right of rescission to Purchasers who have been subjected to ‘substantive

or material revisions’ that are contained in duly filed amendments.” Id. at 351.

         Finally, the Court dismissed Plaintiffs’ unjust enrichment claim but granted Plaintiffs leave to

replead that claim. Plaintiffs did so, and the Court again dismissed Plaintiffs’ claim for unjust

enrichment in Gillespie II. The Court again granted Plaintiffs leave to replead, but Plaintiffs chose

not to do so.

         Plaintiffs filed their third amended complaint (“TAC”) on October 11, 2019. Dkt No. 123.

The TAC asserts two claims for relief. First, the TAC asserts a claim for breach of the implied

covenant of good faith and fair dealing against the Sponsor because the Sponsor allegedly

“increase[ed] the inventory of Club Units and Club Interests while ceasing sales efforts, and then

rent[ed] this inventory for their own profit[.]” TAC ¶ 189. Plaintiffs allege that this “frustrated

Plaintiffs’ rights and reasonable expectations under the parties’ contract, deprived Plaintiffs of the

value of their Club Interests, and allowed Defendants . . . to profit at Plaintiffs’ expense.” Id.

Second, Plaintiffs assert a claim for rescission against the Sponsor. Id. ¶¶ 196-205. 4



4Plaintiff also attempt to assert a breach of the implied covenant of good faith and fair dealing because the Sponsor has
“rent[ed] time associated with unsold Club Interests in violation of the Club Offering Plan.” Id. ¶ 194. However, the


                                                             11
        Case 1:16-cv-09390-GHW Document 171 Filed 05/21/20 Page 12 of 31



         Plaintiffs filed a motion for partial summary judgment on January 10, 2020. Dkt Nos. 134-

36. Defendants cross-moved for summary judgment on the same date. Dkt Nos. 137-41, 145-52,

159. Defendants also filed a motion to exclude testimony by two purported experts retained by

Plaintiffs. Dkt No. 142-44. Plaintiffs subsequently filed an opposition to Defendants’ motion to

exclue expert testimony, Dkt No. 153, and Defendants filed a reply. Dkt No. 155. On February 28,

2020, both Plaintiffs and Defendants filed oppositions to the motions for summary judgment. Dkt

Nos. 161-63, 165-66. On April 10, 2020, both Plaintiffs and Defendants filed their replies. Dkt

Nos. 167-70.

II. LEGAL STANDARD

         Summary judgment is appropriate when “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (“[S]ummary judgment is proper ‘if the

pleadings, depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact and that the moving

party is entitled to a judgment as a matter of law.’” (quoting former Fed. R. Civ. P. 56(c))). A

genuine dispute exists where “the evidence is such that a reasonable jury could return a verdict for

the nonmoving party,” while a fact is material if it “might affect the outcome of the suit under the

governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “Factual disputes that are

irrelevant or unnecessary will not be counted.” Id.

         The movant bears the initial burden of demonstrating “the absence of a genuine issue of

material fact[,]” and, if satisfied, the burden then shifts to the non-movant to present “evidence

sufficient to satisfy every element of the claim.” Holcomb v. Iona Coll., 521 F.3d 130, 137 (2d Cir.



Court dismissed that claim in Gillespie I. See 343 F. Supp. 3d at 344-48. Therefore, the Court does not address that claim
in its opinion on this motion.


                                                             12
       Case 1:16-cv-09390-GHW Document 171 Filed 05/21/20 Page 13 of 31



2008) (citing Celotex, 477 U.S. at 323). To defeat a motion for summary judgment, the non-movant

“must come forward with ‘specific facts showing that there is a genuine issue for trial.’” Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (emphasis omitted) (quoting former

Fed. R. Civ. P. 56(e)). “The mere existence of a scintilla of evidence in support of the [non-

movant’s] position will be insufficient; there must be evidence on which the jury could reasonably

find for the [non-movant].” Anderson, 477 U.S. at 252. Moreover, the non-movant “must do more

than simply show that there is some metaphysical doubt as to the material facts[,]” Matsushita, 475

U.S. at 586, and he “may not rely on conclusory allegations or unsubstantiated speculation.” Fujitsu

Ltd. v. Fed. Express Corp., 247 F.3d 423, 428 (2d Cir. 2001) (quotation omitted).

        In determining whether there exists a genuine dispute as to a material fact, the Court is

“required to resolve all ambiguities and draw all permissible factual inferences in favor of the party

against whom summary judgment is sought.” Johnson, 680 F.3d at 236 (quotation omitted). The

Court’s job “is not to weigh the evidence or resolve issues of fact.” Lucente v. Int’l Bus. Machs. Corp.,

310 F.3d 243, 254 (2d Cir. 2002) (citation omitted); see also Hayes v. N.Y. City Dep’t of Corrs., 84 F.3d

614, 619 (2d Cir. 1996) (“In applying th[e] [summary judgment] standard, the court should not weigh

evidence or assess the credibility of witnesses.”) (citation omitted). “Assessments of credibility and

choices between conflicting versions of the events are matters for the jury, not for the court on

summary judgment.” Jeffreys v. City of New York, 426 F.3d 549, 553 (2d Cir. 2005) (citation omitted).

III. DISCUSSION

        A. Breach of the Implied Covenant of Good Faith and Fair Dealing

        Defendants are entitled to summary judgment on Plaintiffs’ claim for breach of the implied

covenant of good faith and fair dealing because the plain language of the contract refutes Plaintiffs’

arguments that Defendants had a duty to support the rental or resale markets for their Club

Interests. “Under New York law, all contracts contain an implied covenant of good faith and fair



                                                     13
          Case 1:16-cv-09390-GHW Document 171 Filed 05/21/20 Page 14 of 31



dealing in the course of performance.” Gillespie I, 343 F. Supp. 3d at 341 (citations omitted). As

noted by the Court in Gillespie I, the New York Court of Appeals has held that a plaintiff may

succeed on a claim for breach of the implied duty of good faith and fair dealing under New York

law by proving that a defendant’s actions “so drastically undermined the contract that its

fundamental objective—the creation of a viable cooperative—has been subverted.” 343 F. Supp. 3d

at 341-42 (quoting Jennifer, 98 N.Y.2d at 153); see also 511 W. 232nd Owners Corp. v. Jennifer Realty Co.,

729 N.Y.S.2d 34 (1st Dep’t 2001) (New York Appellate Division decision in Jennifer), aff’d in part, 98

N.Y.2d 144 (2002). “The rule established in Jennifer has been applied in the context of sales of

condominiums—including high cost apartments.” Gillespie I, 343 F. Supp. 3d at 342 (citing Bauer v.

Beekman Int’l Ctr. LLC, No. 110211-2011, 2013 WL 4779566, (N.Y. Sup. Ct. Aug. 16, 2013), aff’d, 1

N.Y.S.3d 808 (1st Dep’t 2015); Bd. of Managers of the Warren House Condo. v. 34th St. Assocs. LLC, No.

152052/13, 2015 WL 4915600, at *1 (N.Y. Sup. Ct. Aug. 18, 2015), aff’d, 61 N.Y.S.3d 480 (1st Dep’t

2017)).

          Neither Jennifer nor subsequent New York cases applying Jennifer have articulated a bright-line

test for when a cooperative or condominium is “viable.” Nonetheless, there are several uncontested

facts that weigh in favor of the conclusion that the Club is viable. The Sponsor has closed sales on

301 of 372 Interests at the Club that are available for sale. See Defs 56.1 ¶¶ 15-16. 5 By contrast, in

Jennifer, the developer sold only 38 percent of the cooperative’s shares. See 98 N.Y.2d at 150; see also

Bauer, 1 N.Y.S.3d at 808 (granting summary judgment to defendant on breach of implied good faith

and fair dealing and distinguishing Jennifer on the basis that it “involv[ed] a cooperative conversion of

a rent-stabilized building where the owner sold a minority of the shares”). 6 Moreover, the Board of


5 The Court previously noted that Jennifer does not require “that the Sponsor sell ‘all’ of the Club Interests.” Gillespie I,
343 F. Supp. 3d at 343.
6 The evidence offered by Defendants that members have used 95 percent of their available vacation time at the Club is

only weakly probative of viability. Plaintiffs persuasively argue that “they kept their units and booked stays at the Club
because they could not rent or sell them like they would have preferred.” Plaintiffs’ Opposition to Defendants’ Motion


                                                               14
         Case 1:16-cv-09390-GHW Document 171 Filed 05/21/20 Page 15 of 31



the Club Association is controlled by duly elected Club Members in accordance with the provisions

of the Club Declaration. See Defs 56.1 ¶¶ 99-101. This is further evidence that the offering is

viable. Cf. Bauer, 2013 WL 4779566, at *5 (holding that the sponsor had not retained control of the

project, “because a majority of the units are tenant-owned, the owners have the ability, should they

so choose, to gain effective control and management of the condominium through the

condominium board”).

         Furthermore, the Sponsor has fulfilled its financial obligations—including paying

maintenance fees and taxes—on the unsold Club Interests. Defs 56.1 ¶ 21; see also Thomas Decl. ¶

14. The unsold Interests are not creating a drag on the economics of the Club as a whole. The

owners of the sold Club Interests, including Plaintiffs, are not being forced to pay a disproportionate

amount of maintenance because some Club Interests remain unsold. The fact that Sponsor is

contributing financially to the maintenance of the Club, in a manner consistent with the economic

support that would have been provided had the Sponsor’s Interests been sold to third parties,

substantially undermines Plaintiffs’ argument that the Club is not viable. Finally, the Club consists

of two floor in a luxury hotel, and Plaintiff does not suggest that the Club or the other floors of the

hotel have been poorly maintained. Cf. Warren House, 2015 WL 4915600, at *2 (observing that

“certain renters in unsold units allow their dogs to urinate and defecate in the hallways” and that this

contributed to the court’s conclusion that the offering in that case was not viable). 7 None of these




for Summary Judgment (“Opp.”)., Dkt No. 165, at 10; see also, e.g., Defs 56.1 ¶ 177 (citing Ex. 4 to Meade Decl.
(Deposition of Gale Higgs) at 25:13-26:13)).
7 Moreover, as the Court observed in Gillespie I, the facts in Jennifer are a far cry from the facts presented in this case. In

Jennifer, the case involved “formerly rent-stabilized apartments[.]” Gillespie I, 343 F. Supp. 3d at 342. Here, by contrast,
the “Club Units are expensive and available only to the well-heeled, unlike the formerly rent-stabilized tenants affected
by the sponsor's alleged misconduct in Jennifer.” Id. Therefore, although “[t]he rule established in Jennifer has been
applied in the context of sales of condominiums[,] including high cost apartments” by lower New York courts—and the
Court applies it in this case—the Court observes that the New York Court of Appeals has not definitely extended its
holding in Jennifer to circumstances like those presented in this case. Id. (citations omitted). Furthermore, the factual
differences between this case and Jennifer are relevant to the Court’s application of the test for viability to the facts of this
case.


                                                                15
        Case 1:16-cv-09390-GHW Document 171 Filed 05/21/20 Page 16 of 31



factors, viewed in isolation, is necessarily sufficient to support the conclusion that the Club offering

is viable. But taken together, the Court concludes that no reasonable jury could conclude that the

Club was anything but viable.

        Plaintiffs offer two arguments for why the Club is not viable, both of which founder on the

plain language of the Offering Plan. Plaintiffs focus their arguments for why the Club is not viable

on two points: Their inability to rent and to resell their Club Interests. See Opp. at 10 (“The

Sponsor’s evidence that Plaintiffs enjoyed some benefits under the contract must be weighed against

the abundant evidence that Plaintiffs have not received what they bargained for in terms of their rental

and resale rights.” (emphasis added and omitted)); see also id. at 3-10.

        As an initial matter, it is not clear that Plaintiffs’ ability to rent and resell is related to the

“viability” of the Club under Jennifer. As explained in Gillespie I, Jennifer held that a seller had a “duty

in good faith to timely sell so many shares in the building as necessary to create a fully viable

cooperative.” Gillespie I, 343 F. Supp. 3d at 342 (quoting Jennifer, 98 N.Y.2d at 152). For that reason,

the Court held in Gillespie I that “the ultimate question [was] whether the Sponsor’s failure to sell

20% of the Club Interests actually undermined the ‘viability’ of the offering[.]” 343 F. Supp. 3d at

343. Thus, it is an open question under Jennifer whether rental and resale rights are relevant to

whether an offering is viable.

        In any event, because the duty of good faith and fair dealing cannot imply a duty “which

would be inconsistent with other terms of the contractual relationship[,]” Plaintiffs’ arguments

cannot succeed. Horn v. N.Y. Times, 100 N.Y.2d 85, 92 (2003) (quotation and emphasis omitted).

Plaintiffs’ argument that the Sponsor has undermined their ability to rent under the Offering Plan is

inconsistent with the plain text of the Offering Plan. Plaintiffs argue that “[t]riable issues exist as to

whether the Sponsor has frustrated Plaintiffs’ ability to rent under the offering plan[.]” Opp. at 3

(capitalization altered). However, the Plan states that


                                                        16
         Case 1:16-cv-09390-GHW Document 171 Filed 05/21/20 Page 17 of 31



         [t]he purchase of a Club Interest should be based upon its value as a vacation
         experience, for spending leisure time, or for other personal use, and not considered
         for purposes of acquiring an appreciating investment or with an expectation that the
         Club Interest may be rented or resold at a profit. Generally, there is no established
         market for the rental or resale of Club Interests and the rental and resale value, if
         any, is uncertain. Any Club Member attempting to rent or resell a Club Interest
         would have to compete, at a substantial disadvantage, with Sponsor in the rental and
         sale of its Unsold Club Interests. Sponsor may have a large inventory of Unsold
         Club Interests.

Defs 56.1 ¶ 56 (quoting Plan at 3 § 1(a) (“Special Risk Factors”)). 8 At a different point, the Plan also

discloses that “THE ABILITY OF A CLUB MEMBER TO RENT CLUB WEEKS WILL BE

EXTREMELY LIMITED. CLUB MEMBERS WILL BE COMPETING WITH SPONSOR FOR

THE RENTAL OF CLUB WEEKS. CLUB MEMBERS SHOULD NOT PURCHASE A CLUB

INTEREST WITH ANY EXPECTATION OF RENTAL FOR CLUB WEEKS RESERVED AS

PART OF THE CLUB INTEREST.” Id. ¶ 89 (quoting Plan at 90 (“Club Reservation Procedures-

Rental of Club Weeks”) (capital letters in original)).

         The Purchase Agreements contain a similar disclaimer. In a section titled “Representations,

Acknowledgments, Warranties, and Covenants,” the Purchase Agreements state:

         Purchaser is purchasing the Club Interest and the rights and privileges associated with
         it for Purchaser’s own personal use and account and not for any other purpose and
         Purchaser does not anticipate or expect to make a profit from the ownership or rental
         of the Club Interest. Purchaser understands that the purchase of a Club Interest
         should be based solely upon its value as a vacation experience or for spending leisure
         time and not for its potential liquidity or as an appreciating investment, including
         potential for rental income or for resale at a profit. Purchaser acknowledges that Seller
         and its representatives have made no representations to Purchaser regarding the Club
         Interest’s potential for future profit, rental potential, tax advantages, depreciation, or
         Investment potential.




8 See also id. ¶ 111 (“Purchaser understands that the purchase of a Club Interest should be based solely upon its value as
a vacation experience or for spending leisure time and not for its potential liquidity or as an appreciating investment,
including potential for rental income or for resale at a profit. Purchaser acknowledges that Seller and its representatives
have made no representations to Purchaser regarding the Club Interest’s potential for future profit, rental potential, tax
advantages, depreciation, or investment potential.”) (citing Purchase Agreements).


                                                              17
        Case 1:16-cv-09390-GHW Document 171 Filed 05/21/20 Page 18 of 31



Defs 56.1 ¶ 111 (quoting Purchase Agreements). Similarly, the Buyer’s Certifications, executed by

Plaintiffs as part of the Purchase Agreement, state that “[t]he ability of a Club Member to rent Club

Weeks will be extremely limited. Club Members will be competing with Seller for the rental of Club

Weeks. Club Members SHOULD NOT purchase a Club Interest with any expectation of rental for

Club Weeks reserved as part of the Club Interest.” Id. ¶ 119 (quoting Purchase Agreements). The

Buyer’s Certifications further state that “[m]y Club Interest is for my use and enjoyment. Seller

makes no representations about my Club Interest’s potential for future profit, rental income, tax

benefits, investment potential or other financial advantages.” Id. ¶ 120 (quoting Purchase

Agreements). Moreover, the Court held in Gillespie I that “the offering documents provide clear

warning that the Sponsor may rent Club Units owned by it.” 343 F. Supp. 3d at 345.

        This language in the Plan and the Purchase Agreements forecloses Plaintiffs’ argument that

Defendants had an implied duty to support the rental market for their fractional interests. As noted

above, the implied duty of good faith and fair dealing cannot imply a duty “which would be

inconsistent with other terms of the contractual relationship,” Horn, 100 N.Y.2d at 92 (emphasis

omitted). Plaintiffs’ arguments concerning their ability to rent run counter to the clear language of

the Plan. Consequently, those arguments cannot support the existence of an implied duty of good

faith and fair dealing.

        Plaintiffs’ second argument—that Defendants’ actions have left them unable to resell their

Club Interests—also runs aground on the text of the Plan. Plaintiffs argue that “[t]he Sponsor’s

conduct has frustrated Plaintiffs’ ability to resell their interests, essentially eliminating any viable

market.” Opp. at 5 (capitalization altered). However, the Offering Plan specifically warned

Plaintiffs that “there is no established market for the . . . resale of Club Interests and the . . . resale

value, if any, is uncertain. Defs 56.1 ¶ 56 (emphasis added). The Court held in Gillespie I that “[t]he

offering documents specifically advise purchasers of the prospect that the Sponsor will not be able


                                                       18
         Case 1:16-cv-09390-GHW Document 171 Filed 05/21/20 Page 19 of 31



to sell all of the Club Interests” and that “[t]here is similarly no basis to imply the existence of an

obligation on the Sponsor to support the resale value of the Club Interests.” 343 F. Supp. 3d at 343-

44. 9 Again, because Plaintiffs attempt to imply a duty of good faith and fair dealing that is

inconsistent with the plain terms of the contract, their argument is unavailing.

         Plaintiffs’ citation of the New York state trial court’s decision in Warren House is also

unavailing. In Warren House, the defendants retained 37 percent of the units in a condominium. See

2015 WL 4915600, at *2. The defendants then argued that because they had sold a majority of the

condominium units, the condominium was viable. Id. The Warren House court rejected that

argument, holding “[t]hat defendants have retained a minority of the shares in the Condominium is

not dispositive of the issues in this case.” Id. at *3. The Court agrees that Jennifer does not support

the establishment of a bright-line rule that a development is viable whenever a sponsor sells at least

bare majority of the interests in a unit.

         But Warren House does not support Plaintiffs’ arguments in this case because it is

distinguishable on its facts. The Warren House court noted that Fannie Mae and Freddie Mac

adopted new lending protocols after the Great Recession, which “require[d] that a sponsor have no

more than a 10% ownership interest in the Condominium’s residential units.” Id. at *1. “Because

the sponsor owned a large percentage of units in the Condominium[,]” the court noted, “the newly

adopted regulations discouraged lenders from making loans secured by mortgages on apartments in

the Condominium.” Id. On appeal, the First Department specifically noted the 10 percent

threshold, holding that “[i]ssues of fact exist as to whether defendants’ ownership of more than 10%


9 These holdings from Gillespie I are sufficient to defeat Plaintiffs’ argument that “[t]here is ample evidence showing that
the Sponsor’s conduct caused diminution in Plaintiffs’ property values.” Opp. at 11. Plaintiffs attempt to distinguish
between “support[ing] the resale value of the Club Interests,” Gillespie I 343 F. Supp. 3d at 343, and “tak[ing] steps to
cripple the resale market.” Opp. at 8. But that distinction is artificial in the context of this case. Plaintiffs argue that
their property values are lower than they would otherwise be because of Defendants’ conduct. However, the Offering
Plan clearly warned Plaintiffs that they should purchase Club Interests for their value as a vacation experience and not
for any perceived resale value. How Defendants’ conduct is framed does not alter the Court’s underlying conclusion
that they were under no obligation with respect to the resale value of their units.


                                                              19
         Case 1:16-cv-09390-GHW Document 171 Filed 05/21/20 Page 20 of 31



of the condominium units has rendered the condominium unviable.” Warren House, 154 A.D. 3d at

476. There is no comparable requirement in this case.

         Moreover, neither the trial court nor the appellate court in Warren House discuss express

contractual provisions that directly undercut the plaintiffs claim for breach of the implied covenant

of good faith and fair dealing. To the contrary, the trial court noted that plaintiffs’ claim for breach

of the implied covenant of good faith and fair dealing were premised on “promises broken by

defendant to create a viable Condominium in which units may be freely mortgaged and sold.”

Warren House, 2015 WL 4915600, at *2. 10 Accordingly, Defendants are entitled to summary

judgment on Plaintiffs claim for breach of the implied covenant of good faith and fair dealing. 11

         B. Rescission

         Defendants are entitled to summary judgment on Plaintiffs’ rescission claim because the

Rescission Clause merged with the deed at closing and extrinsic evidence regarding the Plan shows

that the parties did not intend for the Rescission Clause to survive the closing of a transaction for a

Club Interest. As noted in Gillespie I, Plaintiffs—with the exception of a small subset of “Non-

Rescinding Plaintiffs”—seek to rescind their purchase agreements. 343 F. Supp. 3d at 348. The

section of the plan on which their arguments for rescission rely states:

         Sponsor reserves the right, from time to time prior to the First Closing of a Club
         Interest, without obtaining the consent of Purchasers or others, to substantially revise
         the terms and conditions upon which the Club Interests are to be sold, including
         changes affecting the rights, obligations and liabilities of Sponsor, the Purchasers

10 The Court also observes that while “in determining how the Court of Appeals would rule on this legal question, the
decisions of New York State’s Appellate Division are helpful indicators,” Haar v. Nationwide Mut. Fire Ins. Co., 918 F.3d
231, 233 (2d Cir. 2019) and “although not authoritative, the judgement of an intermediate appellate state court is a
datum for ascertaining state law which is not to be disregarded by a federal court unless it is convinced by other
persuasive data that the highest court of the state would decide otherwise[,]” New York v. Nat’l Serv. Indus., Inc., 460 F.3d
201, 210 (2d Cir. 2006) (quotations omitted) (quoting West v. Am. Tel. & Tel. Co., 311 U.S. 223, 237 (1940)), the same is
not necessarily true of state trial courts. Cf. Phillips v. City of N.Y., 453 F. Supp. 2d 690, 744 (S.D.N.Y. 2006) (“[I]n the
absence of a decision by the New York Court of Appeals, the rulings of New York’s intermediate appellate courts are at
least of persuasive authority, but those of a state trial court are usually not binding precedent upon federal courts.”).
Thus, to the extent that the state trial court decision Warren House might be interpreted to support Plaintiff’s arguments
in this case, the Court respectfully disagrees as to the correct interpretation and application of Jennifer.
11 Because the Court has concluded that Defendants are entitled to summary judgment, it does not address the parties’

arguments concerning whether damages or rescission is an appropriate remedy on this count.


                                                               20
       Case 1:16-cv-09390-GHW Document 171 Filed 05/21/20 Page 21 of 31



        and/or prospective Purchasers under the Offering Plan. All substantive or material
        revisions will be contained in a duly filed amendment to the Offering Plan. If there is
        a substantial amendment to the Offering Plan that materially and adversely affects
        Purchasers, except as otherwise provided herein, Purchasers will have a right of
        rescission for a period of fifteen (15) days from the Presentation Date of such
        amendment to them, sponsor shall promptly return any Deposit to Purchasers who
        rescind.

Id. at 349 (quoting Plan at 103). In Gillespie I, the Court denied Defendants’ motion to dismiss

because it determind that the term “Purchaser” was ambiguous. See id. at 349-50. The parties now

cross-move for summary judgment regarding the correct interpretation of this provision.

                1. Merger

        The doctrine of merger bars Plaintiffs’ claim for rescission. “Under New York law, in an

action for breach of contract arising out of a contract for the sale of real property, upon closing of

title to the property and delivery of the deed to the plaintiff, any claims that the plaintiff may have

had based on the contract of sale are ‘extinguished by the doctrine of merger.’” Waverly Props., LLC

v. KMG Waverly LLC, 824 F. Supp. 2d 547, 563 (S.D.N.Y. 2011) (quoting Rothstein v. Equity Ventures,

LLC, 750 N.Y.S.2d 625, 628 (2d Dep’t 2002)); see also Tencza v. TAG Court Square, LLC, No. 10 CIV.

3752 (PAE), 2013 WL 2449178, at *8 (S.D.N.Y. June 6, 2013) (“[T]he New York principle of

merger serves to extinguish . . . claims based on the pre-deed contract of sale[.]”).

        “Under the merger doctrine, the obligations and provisions of a contract for the sale of land

are merged in the deed and, as a result, are extinguished upon the closing of title unless there is a

clear intent evidenced by the parties that a particular provision shall survive delivery of the deed.”

Waverly Props., 824 F. Supp. 2d at 563-64 (quoting Dourountoudakis v. Alesi, 706 N.Y.S.2d 476, 476 (2d

Dep’t 2000) (quotation marks omitted)); see Burkins & Foley Trucking & Storage, Inc. v. Cty. of Albany,

11 N.Y.S.3d 351, 352 (3d Dep’t 2015) (“[A] contract for the sale of real property merges with the

deed and, as a result, the terms of the contract do not survive transfer of title unless the parties




                                                     21
         Case 1:16-cv-09390-GHW Document 171 Filed 05/21/20 Page 22 of 31



clearly specify otherwise.”). 12 Where “the contract of sale has merged into the deed . . . the contract

may not be rescinded.” Gately v. Gately, 984 N.Y.S.2d 731, 732 (4th Dep’t 2014) (citation omitted);

see also Matter of Mattar v. Heckl, 909 N.Y.S.2d 610, 610 (4th Dep’t 2010) (“[T]he contract provisions

have merged into the deed, and the contract may not be rescinded.”). The Plan does not specifically

identify the Rescission Clause as surviving the closing, so it merged with the deed.

         Plaintiffs’ arguments against this conclusion are unavailing. Plaintiffs cite a provision in a

section of the Plan entitled “Rights and Obligations of the Sponsor” that states “[u]nless expressly

provided to the contrary herein, the obligations of Sponsor under the Offering Plan shall survive the

delivery of the respective deeds to the Club Interests to Purchasers.” Plan at 81. However, in

context, this provision is best interpreted to refer only to the provisions listed in the Rights and

Obligations of Sponsor section. Indeed, the very next provision states:

         The foregoing sets forth the entire obligations of Sponsor hereunder and no others
         shall be implied, except that nothing contained herein shall be deemed to limit the
         rights of Club Members under their respective Purchase Agreements. Sponsor makes
         no representations or warranties other than as set forth in the Offering Plan.

Id. The Rescission Clause is not included in the “Rights and Obligations of Sponsor” section of the

Plan. Therefore, this provision does not support Plaintiffs’ argument the the Rescission Clause

survived the closing.

         Plaintiffs also point to a different provision in the “Rights and Obligations of Sponsor”

section of the plan which states “[a]ll representations of Sponsor under the Offering Plan, all



12 See also Raymond v. Marks, 116 F.3d 466, 466 (2d Cir. 1997) (summary order) (“[U]nder the merger doctrine, recognized
in New York, any breach of contract claim arising from a contract of sale of real property is extinguished unless there is
a ‘clear intent evidenced by the parties that a particular provision of the contract of sale shall survive the delivery of the
deed.’” (quoting Noufrios v. Murat, 598 N.Y.S.2d 82, 84 (2d Dep’t 1993) (brackets omitted))); 527 Smith St. Brooklyn Corp.
v. Bayside Fuel Oil Depot Corp., 691 N.Y.S.2d 560, 561 (2d Dep’t 1999) (holding that the merger doctrine does not apply
only “where there is a clear intent evidenced by the parties that a particular provision will survive delivery of the deed or
where there is a collateral undertaking.”); 225 W. End Av. Assocs. v. Bittorf, No. 89 CIV. 7101 (RPP), 1989 WL 140269, at
*6 n.2 (S.D.N.Y. Nov. 14, 1989) (“[I]n the absence of a clear intention evidenced by the parties that a particular
provision shall survive delivery of the deed, the obligations and provisions for the contract of sale of land are merged in
the deed and, as a result, are extinguished upon the closing of title.” (quoting Marino v. Dwyer-O’Berry Construction Co., 537
N.Y.S.2d 234, 236 (2d Dep’t 1989))).


                                                               22
        Case 1:16-cv-09390-GHW Document 171 Filed 05/21/20 Page 23 of 31



obligations of Sponsor pursuant to the General Business Law and such additional obligations under

the Offering Plan which are to be performed subsequent to closing, will survive delivery of the

deed.” Plan at 81 § (ee). But, at most, this provision simply raises the question of whether the

Rescission Clause “[was] to be performed subsequent to closing.” Id. This question is equivalent to

asking whether the Rescission Clause “will survive delivery of the deed[.]” 527 Smith St., 691

N.Y.S.2d at 561. As the Court noted above, provisions in a contract are not subject to merger only

“where there is a clear intent evidenced by the parties that a particular provision will survive delivery of

the deed.” Id. (emphases added). The Plan does not provide “clear intent” that the particular

provision at issue—the Rescission Clause—was intended to survive closing. Therefore, Plaintiffs’

argument is unavailing.

        Plaintiffs also suggest that the “collateral undertakings” exception to the merger doctrine

applies in this case. “An undertaking that is collateral to the conveyance is not extinguished by the

acceptance of the deed, regardless of the terms of the contract because it is not a part of the main

purpose of the transaction, that is, the conveyance of real estate, and therefore by its very nature

may show an intent that it should not be merged in the deed.” Novelty Crystal Corp. v. PSA Inst’l

Partners, L.P., 850 N.Y.S.2d 497, 500 (2d Dep’t 2008) (citations, quotation marks, and brackets

omitted). Plaintiffs suggest that the “collateral undertakings” exception applies here because the

exception precludes the extension of the merger doctrine to obligations that “establish a continuing

duty that will outlive the consummation of the sale[.]” Id. But this question-begging argument fails

for the same reason as Plaintiffs’ prior argument: It assumes that the Rescission Clause was

intended to survive closing. Because the Plan does not evince a clear intent for the Rescissions

Clause to survive the closing, it is subject to merger.

        Plaintiffs also argue that the merger doctrine does not apply because this is not “an action

for breach of contract arising out of a contract for the sale of real property[.]” Waverly Props., 824 F.


                                                       23
         Case 1:16-cv-09390-GHW Document 171 Filed 05/21/20 Page 24 of 31



Supp. 2d at 563. Really? Each Plaintiff purchased Club Interests—indisputably “real property”—

pursuant to a Purchase Agreement. The Purchase Agreements expressly incorporated the Plan.

Defs 56.1 ¶ 109; see also Purchase Agreements § 1 (“The Offering Plan”). It is difficult to fathom

what this lawsuit is if not an action for breach of contract arising out of a contract for sale of real

property.

         Plaintiffs’ interpretation also leads to incongruous results. The Rescission Clause requires

that, upon rescission, the Sponsor “shall promptly return any Deposit to Purchasers who rescind.”

Plan at 103 (“General”). Deposit is defined as “all deposits, downpayments, advances, payments or

loan payments made by Purchasers prior to the Closing of a Club Interest, including any payments

made on account of Club Charges, financing arrangements, closing costs and the like.” Id. at 21

(“Definitions”). On Plaintiffs’ interpretation, a rescinding plaintiff who paid the full purchase price

prior to closing would be entitled to the full purchase price upon rescission. 13 By contrast, a

rescinding plaintiff who paid only twenty percent of the purchase price before closing and paid the

remainder at the closing woud only be entitled to only twenty percent of the purchase price of her

Club Interest. This differential treatment based on how a plaintiff chose to structure their payment

for purchase of a Club Interest is odd, to say the least.

         Plaintiffs attempt to resist this conclusion by suggesting that all rescinding Plaintiffs are

entitled the full purchase price of their Club Interests because the definition of deposit “includes all

money paid upon the closing of escrow.” Opp. at 29. But that is not true because there is a

difference between money paid prior to closing and money paid at closing. The Rescission Clause

and the definition of Deposit in the Plan require a refund of only money paid prior to closing.


13 Such a rescinding plaintiff would also be entitled to a refund of the entire purchase price of their Club Interests, even

though they have enjoyed the benefits of the Club Interests for years. Indeed, on Plaintiffs’ interpretation, any time the
Sponsor filed an amendment triggering the right to rescission, an owner would have the option of receiving the full
purchase price of their Club Interest—even if an owner owned her Club Interest for years, or even decades. This
eyebrow-raising result is another strike against interpreting the Rescission Clause to survive after closing.


                                                              24
       Case 1:16-cv-09390-GHW Document 171 Filed 05/21/20 Page 25 of 31



Plaintiffs also argue that applicable Martin Act regulations require the Sponsor to return “any money

paid” upon rescission. 13 N.Y.C.R.R. § 24.5(a)(5). But that provision applies only to “purchasers

under contract” and thus does not apply after closing. Id.; see also Gillespie I, 343 F. Supp. 3d at 349.

This strange result is further reason to doubt the soundness of Plaintiff’s interpretation of the

Rescission Clause.

        For these reasons, the Rescission Clause merged into the deed as a matter of unambiguous

contract interpretation. In Gillespie I, the Court held that the Plan term “Purchaser” was ambiguous.

The Court’s analysis focused on the interpretation of that term because that was the focus of the

parties’ arguments and it is axiomatic that “[i]n our adversarial system of adjudication, [courts]

follow the principle of party presentation.” United States v. Sineneng-Smith, 140 S. Ct. 1575, 1579

(2020); see also id. (“Courts are essentially passive instruments of government. They do not, or

should not, sally forth each day looking for wrongs to right. They wait for cases to come to them,

and when cases arise, courts normally decide only questions presented by the parties.” (quotations

and brackets omitted)). Notwithstanding the ambiguity of the term “Purchaser,” however, the

Court concludes—as Defendants argue on this motion—that the Rescission Clause unambiguously

merged into the deed after closing. See Chock Full O’Nuts Corp. v. Tetley, Inc., No. 94 Civ. 8262 (PKL),

1997 WL 452330, at *5 n.2 (S.D.N.Y. Aug. 8, 1997) (“[W]hen a contract provision is susceptible of

multiple interpretations, and one party would prevail as a matter of law under any interpretation,

then the ambiguity is not a genuine issue of material fact.”), aff’d, 152 F.3d 202 (2d Cir. 1998).

                2. Extrinsic Evidence

        Even if the contract were ambiguous, Defendants would still be entitled to summary

judgment on Plaintiffs’ rescission claim. Plaintiffs’ principal argument is that any amibiguties in the

Plan, including the ambiguity in the term “Purchaser” noted in Gillespie I, must be construed against

the Sponsor. Plaintiffs derive this argument from the New York Court of Appeals’ decision in 305


                                                     25
       Case 1:16-cv-09390-GHW Document 171 Filed 05/21/20 Page 26 of 31



E. 24th Owners Corp. v. Parman Co., 69 N.Y.2d 991, 994 (1987), which adopted the dissenting opinion

of Presiding Justice Francis T. Murphy Jr. of the Appellate Division below. 305 E. 24th Owners Corp.

v. Parman Co., 505 N.Y.S.2d 999, 1005-12 (1st Dep’t 1986) (Murphy, J., dissenting in part). Parman

involved an offering plan drafted pursuant to Martin Act regulations like the Plan in this case. See id.

at 1001 (majority op.). In the intermediate appellate court, the majority held that the offering plan

was ambiguous and that, therefore, extrinsic evidence should be considered in its interpretation. Id.

at 1003-04.

        Justice Murphy dissented, and the New York Court of Appeals adopted his dissent.

Plaintiffs seize on Justice Murphy’s statement:

        If, however, we are to assume for the sake of argument that there is an ambiguity in
        the subject offering plan, it should, as a matter of law, be construed against the offerer
        who is ultimately responsible for the plan’s preparation.

Id. at 1010 (Murphy, J., dissenting in part). Because extrinsic evidence is only admissible to assist a

court in construing ambiguities in a contract, Plaintiffs argue that it follows a fortiori that extrinsic

evidence is not admissible to construe the terms of an offering plan. If all ambiguities must be

construed against the offeror, then extrinsic evidence can serve no purpose and is inadmissible.

        The Court does not agree that the Court of Appeals necessarily intended to adopt every jot

and tittle of Justice Murphy’s dissent. Justice Murphy cogently analyzed the sui generis contract

presented to the Court in Parman and concluded that it was unambiguous. Id. at 1007-09.

Therefore, according to foundational principles of contract interpretation, extrinsic evidence was

inadmissible to prove its meaning. Id. at 1007. The soundest interpretation of the Court of Appeals’

terse opinion adopting Justice Murphy’s dissent is not that it adopted a sweeping new rule of law

that extrinsic evidence was always inadmissible to interpret the terms of an offering plan. Rather,

the Court of Appeals likely intended to adopt only Justice Murphy’s analysis of the contract before

the Court in that case according to well-established principles of contract law. If the Court of


                                                      26
       Case 1:16-cv-09390-GHW Document 171 Filed 05/21/20 Page 27 of 31



Appeals intended to set forth the rule that Plaintiffs suggest, it likely would have written more than

two cryptic sentences.

        Moreover, Plaintiffs’ interpretation is belied by New York cases that have considered

extrinsic evidence in the interpretation of offering plans. See, e.g., Green Harbour Homeowners’ Ass’n.,

Inc. v. G.H. Dev. & Const., Inc., 763 N.Y.S.2d 114, 116 (3d Dep’t 2003) (“The ambiguity of the

contract between the parties, here the offering plan, regarding exactly what property constitutes Lot

20 makes it necessary to consider extrinsic evidence to determine the parties’ intent.” (citations and

footnote omitted)); One Hundred Grand, Inc. v. Chaplin, 895 N.Y.S.2d 68, 69 (1st Dep’t 2010) (“[T]he

relevant provisions of the landlord’s offering plan and the parties’ lease were ambiguous[.] . . . Thus,

Appellate Term properly looked to evidence of the parties’ course of conduct[.]”). Thus, Plaintiffs

are simply wrong that “there are no New York decisions declining to follow Parman[,]” at least if

Parman stands for the broad proposition that Plaintiffs claim that it does. Opp. at 20.

        Plaintiffs point to cases citing Parman that, in their view, support the broad interpretation of

Parman that they advocate. See id. (citing Penny Lane Owners Corp. v. Conthur Dev. Co., No. 94 CIV.

0940 (CSH), 2000 WL 178189, at *9 (S.D.N.Y. Feb. 16, 2000)); River Oaks Marine, Inc. v. River Oaks

Marina Assoc., 643 N.Y.S.2d 798, 798-99 (4th Dep’t 1996); 305 E. 40th Garage Corp. v. 305 E. 40th

Owners Corp., 833 F. Supp. 991, 998 (S.D.N.Y. 1993). But those cases cannot bear the weight that

Plaintiffs would have the Court place on them; none of them explicitly held that extrinsic evidence is

always inadmissible in interpreting the terms of an offering plan. Hence, the Court is unpersuaded

that these decisions stand for that broad proposition.

        Rather, these cases appear to stand for the unremarkable proposition that “as a general rule,

the terms of an agreement are construed against the drafter.” Penny Lane, 2000 WL 178189, at *9.

“However, New York applies [the rule of contra proferentem] only as a matter of last resort after all aids

to construction have been employed without a satisfactory result[.]” Albany Sav. Bank, F.S.B. v.


                                                     27
        Case 1:16-cv-09390-GHW Document 171 Filed 05/21/20 Page 28 of 31



Halpin, 117 F.3d 669, 674 (2d Cir. 1997) (quotation omitted); see also, e.g., De Geare v. Alpha Portland

Indus., 837 F.2d 812, 816 (8th Cir. 1988) (“Ambiguities should be construed against the drafter only

if after the ordinary rules of construction and consideration of extrinsinc evidence, the ambiguities remain.”

(emphasis added)). The Court agrees that if the Court cannot determine a contract’s meaning after

using other ordinary principles of contract interpretation—including interpreting the text of the

contract according to its plain meaning and, if the text of the contract is ambiguous, considering

relevant extrinsic evidence—it may be appropriate to construe the terms of an offering plan against

the drafter, as would be true with any contract. But here, both the text and the available extrinsic

evidence run counter to Plaintiffs’ proposed interpretation; consequently, the rule that contracts are

to be construed against the drafter plays no part in the Court’s analysis.

        Plaintiffs also suggest that Justice Murphy’s statement in Parman that an offering plan must

be interpreted “as it would be reasonably understood by an average purchaser” requires the Court to

exclude extrinsic evidence. 505 N.Y.S.2d at 1010. This argument ignores the context in which

Justice Murphy wrote that line and thus substantially overreads it. Justice Murphy made the quoted

statement in the context of noting that an average purchaser would conclude that the offering plan

was unambiguous. Thus, the statement is merely an application of the well-settled principle that

contracts must be interpreted according to their plain meaning as understood by an average person.

It does not support the novel proposition that extrinsic evidence is never relevant to the

interpretation of an offering plan.

        Plaintiffs also argue that standard form contracts such as offering plans must be interpreted

uniformly. See Opp. at 23 (citing Sharon Steel Corp. v. Chase Manhattan Bank, 691 F.2d 1039, 1048 (2d

Cir. 1982)). Even if that is always true, it is no help to Plaintiffs because Defendants are not arguing

that the Plan should be interpreted differently for different plaintiffs. Consequently, the Court

concludes that it can properly consider extrinsic evidence on this motion for summary judgment.


                                                       28
          Case 1:16-cv-09390-GHW Document 171 Filed 05/21/20 Page 29 of 31



          There is relevant extrinsic evidence that supports Defendants’ argument that the Rescission

Clause did not survive the closing. As part of their respective purchases, Plaintiffs exected a

document called “St. Regis Residence Club Rewards Details of Participation.” Defs 56.1 ¶ 127; see

also Ex. C to Thomas Decl. (“Club Rewards”), Dkt Nos. 159-3–159-4; Ex. 9 to LaRocco Decl.

(“Rewards Referrals”), Dkt No. 150-9. That document describes a referral rewards program and

states:

          If you have provided the name of an Eligible Guest who purchases a Club Interest at
          a Residence Club and closes the purchase (pays the full down payment, has all
          contractual rescission periods pass, and, where financing has been provided by St.
          Regis, has made at least one (1) mortgage payment), you are entitled to receive a
          onetime Credit of one-half of the next annual maintenance fee on your Club Interest.

Defs 56.1 ¶ 127. In this passage, Plaintiffs acknowledge that to “close[] the purchase . . . all

contractual rescission periods [must] pass[.]” Id. This is probative evidence that the parties

understood that Plaintiffs’ right of rescission would terminate at closing. See GEM Holdco, LLC v.

Changing World Techs., Ltd. P’ship, 8 N.Y.S.3d 119, 121 (1st Dep’t 2015) (“Since neither party’s

interpretation is clearly correct as a matter of law, the agreement is ambiguous and the court may

consider extrinsic evidence, such as the other contracts entered into by the parties at the same time

. . . to interpret the intent of the parties.”).

          Plaintiffs repeatedly attempt to resist the effect of disclosures such as the one quoted above

by citing Kennedy v. Tallant, a decades-old Eleventh Circuit case, for the proposition that “[f]ull and

fair disclosure cannot be achieved through piecemeal release of subsidiary facts.” 710 F.2d 711, 720

(11th Cir. 1983). Kennedy is inapposite. That case was about whether disclosures that were

fragmented and spread over several prospectuses were adequate under the securities laws. See id. at

719-20. Whatever persuasive value Kennedy might have in the securities law context, it is not

persuasive here. Plaintiffs are asserting a breach of contract claim under a specific provision of the

Plan, which is incorporated by reference into their Purchase Agreements. See Defs 56.1 ¶ 109.


                                                     29
        Case 1:16-cv-09390-GHW Document 171 Filed 05/21/20 Page 30 of 31



Plaintiffs cannot now complain that, in effect, they did not read the Plan or their Purchase

Agreement closely enough. See Keep on Kicking Music, Ltd. v. Hibbert, No. 15-CV-7464 (WHP), 2016

WL 4386047, at *3 (S.D.N.Y. Aug. 17, 2016) (“Under New York law, a person who signs an

agreement is conclusively bound by it even if he did not read the agreement or understand its

terms.” (quoting Kearins v. Panalpina, Inc., 570 F. App’x 9, 10 (2d Cir. 2014))); see also Gillman v. Chase

Manhattan Bank, 73 N.Y.2d 1, 11-12 (1988). Hence, Plaintiffs’ attempt to ignore the disclosures in

the Plan and in their Purchase Agreements is unavailing.

         It is also relevant that—although Plaintiffs allege they were materially and adversely affected

by the Seventh and Eighth Amendments in 2008, Defs 56.1 ¶ 131; see also Ex. G to Thomas Decl.

(“Budget Notice”), Dkt No. 159-8; LaRocco Decl. ¶ 6—no Plaintiff inquired about the Sponsor’s

purported duty to offer rescission until this litigation commenced in 2016. Defs 56.1 ¶ 132; see also

Thomas Decl. ¶ 35. That delay is further evidence that Plaintiffs did not understand the Seventh

and Eighth Amendments to be material and adverse changes, did not understand their right of

recission to have survived the closing, or both. See W. Alton Jones Found. v. Chevron U.S.A., Inc., 97

F.3d 29, 34 (2d Cir. 1996) (party’s three-and-a-half year delay in asserting rights under its proposed

interpretation was “powerful evidence” of its understanding of the disputed provision).

         In sum, the extrinsic evidence considered by the Court bolsters the interpretation that

Plaintiffs’ right of rescission did not survive the closing. That conclusion is also supported by the

unambiguous text of the Plan and the Purchase Agreements. Consequently, Defendants are entitled

to summary judgment on Plaintiffs’ claim for rescission. 14




14 Because the Court has determind that Defendatns are entitled to summary judgment on both of Plaintiffs’ remaining
claims, it need not address Defendants’ motion to exclude the testimony of Plaintiffs’ purported experts.


                                                           30
       Case 1:16-cv-09390-GHW Document 171 Filed 05/21/20 Page 31 of 31



IV. CONCLUSION

       Defendants’ motion for summary judgment is GRANTED. The Clerk of Court is directed

to enter judgment for Defendants, terminate all pending motions, and to close this case.

       SO ORDERED.

 Dated: May 21, 2020                               _____________________________________
                                                            GREGORY H. WOODS
                                                           United States District Judge




                                                  31
